EXHIBIT 10.20







Summary of Executive Officer Compensation
 
The following is a summary of the compensation of the executive officers of
Adept Technology, Inc. (the “Company”) in effect as of the date of filing the
Company’s Annual Report on Form 10-K.
 
Current Executive Officers
Annual Base Salary
 
Fiscal 2014 Incentive Compensation
 
Other Annual  
Compensation (3)


Rob Cain
President and Chief Executive Officer




$




325,000
 
(1)
 
Health care coverage; long-term disability and group term life insurance excess
premiums
 
 
 
 
 
 
 


Terry Hannon
Chief Business Development & Strategy Officer




$




275,000
 
(2)
 
Health care coverage; long-term disability and group term life insurance excess
premiums
 
 
 
 
 
 
 

 
 
 
(1)
Awards and Cash made pursuant to participation in, and subject to terms of, the
Fiscal 2014 Management Incentive Plan which could result in potential cash
payment of up to 65% of base salary.


(2)
Awards and Cash made pursuant to participation in, and subject to terms of, the
Fiscal 2014 Management Incentive Plan which could result in potential cash
payment of up to 50% of base salary.


(3)
Other benefits to be provided by the Company to the identified executive
officer. Equity awards have been granted to the executive officers pursuant to
option agreements and restricted stock agreements, the forms of which have been
approved by the Compensation Committee and filed with the Securities and
Exchange Commission.








